DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wild Daniel (CH700261A2, machine translation).
Regarding claim 1, Daniel, as shown in fig. 1-5, teaches a watch comprising: a movement (9); a case (1) housing the movement; and an adjustable dial (7 and 11) above the movement; wherein the adjustable dial shows different patterns (alternating decoration patterns) by adjustments ([0003], [0006] and [0009]).
Regarding claim 2, Daniel further teaches wherein the adjustable dial comprises an upper dial (11) and a lower dial (7) (fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of Willemin et al. (US 2005/0111303).
Regarding claim 3, Daniel further teaches a dial crown (24) for adjusting the upper dial (fig. 3, [0010] and [0026]) but fails to teach the crown for adjusting the lower dial.
However, Willemin teaches watch comprising upper dial (4); lower dial (6) and a crown (33) for adjusting the upper dial and lower dial (figs. 1-3 and [0027]).

Regarding claim 4, Daniel as modified by Willemin teaches all subject matter claimed as applied above.  Daniel further teaches wherein outer circumference (outer circumference 13) of the upper dial comprises bottom teeth facing downward, the dial crown comprising a driving wheel (19) having teeth matching with the bottom teeth of the upper dial (figs. 3 and 5) but fails to teach the outer circumference of the lower dial comprises bottom teeth facing downward and being rotatable by the driving wheel of the dial crown.
However, Willemin teaches both the upper dial (4) and the lower dial (6) comprise teeth and the dial crown having a driving wheel (32) having teeth matching with the teeth of the upper dial and lower dial (fig. 3 and [0027]).
In view of Willemin’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Daniel by incorporating the teaching as taught by Willemin in order to arrive at the claimed invention since it is just a well-known structure of the watch with adjustable dial.
Regarding claim 5, Daniel as modified by Willemin teaches all subject matter claimed as applied above.  Daniel further teaches wherein the upper dial has a larger diameter than the lower dial, the upper dial covering above the lower dial, the bottom 
Regarding claim 6, Daniel as modified by Willemin teaches all subject matter claimed as applied above.  Although both Daniel and Willemin do not explicitly teach the dial crown being pushed or pulled into the positions for controlling the upper dial and the lower dial, however, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Daniel and Willemin since such structure is well-known in the art with the watch having adjustable dial.
Regarding claim 7, Daniel as modified by Willemin teaches all subject matter claimed as applied above.  Both Daniel and Willemin further teach wherein the case comprises a groove for accommodating the bottom teeth of the upper dial and the lower dial, the groove acting as a rotation orbit of the upper dial and the lower dial (Daniel: figs. 3 and 4.  Willemin: figs. 2 and 7).
Regarding claim 10, Daniel as modified by Willemin teaches all subject matter claimed as applied above.  Daniel further teaches wherein outer circumference (outer circumference 13) of the upper dial comprises bottom teeth facing downward, the dial crown comprising a driving wheel (19) having teeth matching with the bottom teeth of the upper dial (figs. 3 and 5) but fails to teach the outer circumferences of both the upper dial and the lower dial comprise side teeth, the outer circumference of the lower dial further comprising bottom teeth facing downward and the driving wheel of the dial crown having teeth matching with the bottom teeth of the lower dial.


In view of Willemin’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Daniel by incorporating the teaching as taught by Willemin in order to arrive at the claimed invention since it is just a well-known structure of the watch with adjustable dial.
Regarding claims 11 and 12, Daniel as modified by Willemin teaches all subject matter claimed as applied above.  Both Daniel and Willemin further teach wherein a side wheel and a double layer wheel, the side wheel having teeth matching with the side teeth of the lower dial, the double layer wheel having lower teeth matching with the teeth of the side wheel and upper teeth matching with the side teeth of the upper dial (Daniel: fig. 5.  Willemin: fig. 7).
Regarding claim 13, Daniel as modified by Willemin teaches all subject matter claimed as applied above.  Both Daniel and Willemin further teach wherein the case comprises a groove for accommodating the bottom teeth of the lower dial, the groove acting as a rotation orbit of the lower dial (Daniel: figs. 3 and 4.  Willemin: figs. 2 and 7).
Regarding claim 14, Daniel as modified by Willemin teaches all subject matter claimed as applied above but silent to the adjustable dial comprises an upper layer and a lower layer, the upper layer comprising a plurality of gears, the lower layer comprises a frame for supporting the plurality of gears.

In view of Willemin’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Daniel by incorporating the teaching as taught by Willemin in order to arrive at the claimed invention since it is just a well-known structure of the watch with adjustable dial.
Regarding claim 15, Daniel as modified by Willemin teaches all subject matter claimed as applied above.  Daniel and Willemin further teach a pusher with side teeth meshed with one gear of the plurality of gears, wherein the plurality of gears mesh with each other linearly, each gear comprising a graphic thereon, pushing the pusher driving all the gear to rotate linearly there by showing different patterns (Daniel: figs 6-9. Willemin: fig. 3).
Regarding claim 16, Daniel as modified by Willemin teaches all subject matter claimed as applied above.  Daniel and Willemin further teach wherein the plurality of gears are different sizes (Daniel: fig. 5.  Willemin: fig. 7).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of Yu Wei (CN 1079576A, machine translation).
Regarding claim 8, Daniel teaches all subject matter claimed as applied above except for the upper dial and lower dial are hollow with patterns occupying haft of the hollow area.

In view of Wei’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Daniel by incorporating the teaching as taught by Wei in order to arrive at the claimed invention since it is just a matter of design option for the upper and lower dials. 
Claims 9 and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel in view of Zittrain et al. (US 6,998,984).
Regarding claim 9, Daniel teaches all subject matter claimed as applied above except for a top ring pin as claimed.
However Zittrain teaches a watch having top ring pin (54) that configured to rotate and change pattern or color of the watch (fig. 3 and col. 5, lines 1-15).
In view of Zittrain’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Daniel by incorporating the teaching as taught by Zittrain so as to provide additional designed patterns.
Regarding claim 17, Daniel teaches all subject matter claimed as applied above.  Daniel teaches the adjustable dial for use of decoration ([0008]) but silent to using the decoration as a code and a security system using the watch as claimed.
However, Zittrain teaches security system (fig. 1) using the watch (10) as an encoder (16) for encoding a specific patterns, comprising a decoding device (12), the decoding device comprising a camera (cell phone inherently includes camera) for 
In view of Zittrain’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Daniel by incorporating the teaching as taught by Zittrain so that wireless communications, using pattern code, between parties can be provided (see Zittrain: col.1, lines 7-17).
Regarding claim 18, Daniel as modified by Zittrain teaches all subject matter claimed as applied above.  Zittrain further teaches wherein multiple specific patterns are set as geometric codes to be recognized by the decoding device (col. 6, lines 1-10).
Regarding claim 19, Daniel teaches all subject matter claimed as applied above.  Daniel teaches the adjustable dial for use of decoration ([0008]) but silent to using the decoration as a primary code and secondary code and a security system using the watch as claimed.
However, Zittrain teaches security system (fig. 1) using the watch (10) as an encoder (16), comprising a decoding device (cell phone 12) wherein specific patterns of the adjustable dial act as primary code (60) while the graphic of the top ring acts as a secondary code (62), a specific combination of the primary code and secondary code forming a recognizable code (52), the decoding device comprising a camera (cell phone inherently includes camera) for recognizing the recognizable code and performing subsequent action upon recognition (col. 3, line 10 to col. 6, line 10).
In view of Zittrain’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Regarding claims 20 and 22,  Daniel as modified by Zittrain teaches all subject matter claimed as applied above but silent to the subsequent actions comprises unlocking, payment and identification 
However,  Zittrain further suggests that the user can be able to use the watch to communicate plurality of different messages (col. 2, lines 52-65).   Moreover, it has been well known in the art that that the cell phone device has a capability of unlocking, payment and identification.  Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Daniel and Zittrain in order to arrive at the claimed invention since it is just a matter of intended use of the pattern code.  Moreover, it has been decided that selection of intended use of a prior art is an obvious expedient over the prior art. See M.P.E.P. 2144.07.
Regarding claims 21 and 23, Daniel as modified by Zittrain teaches all subject matter claimed as applied above.  Zittrain further teaches wherein the decoding device is a smart phone (cell phone), a payment device or an electronic door lock (col. 1, lines 9-17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUYEN K VO/           Primary Examiner, Art Unit 2887